PER CURIAM.
In this action the defendant husband appeals from a portion of the final decree of divorce contending the trial court erred in the following particulars;
(1) Division of the property;
(2) Determination of values of specific items of property;
(3) Allowance of attorney’s fees; and
(4) Allowance of excessive child support.
*302No appeal is taken from the decree awarding the wife a divorce and custody of two minor children.
We have carefully reviewed the entire record and find no abuse of discretion whatsoever in any of the particulars assigned as error. It would serve no useful purpose to detail the facts or to cite well settled principles dispositive of the assigned errors contrary to defendant’s contentions.
The judgment appealed from is in all things affirmed and, in addition to the ordinary taxable costs, defendant is ordered to pay plaintiff a reasonable allowance for attorney’s fees in resisting this appeal in the amount of $200.00.